DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 10/31/2018. 
This action is in response to amendments and/or remarks filed on 06/28/2022. In the current amendments claims 1 and 11 have been amended. Claims 1-20 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 06/01/2022, the 35 U.S.C 101 rejections made in the previous Office Action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication from Applicant’s Representative, Zachary Thomas (Registration No. 66248), to Examiner on 07/21/2022. 



The application has been amended as follows: 
Claim 1. (Currently Amended) 
A system for classifying vehicles, the system comprising: a processor; and a non-transitory computer readable memory configured to store a classification library having a plurality of entries generated from a training vehicle signature dataset, each entry in the library having (i) a vehicle classification, and (ii) for each of K clusters (I) an average value of a location of a first peak among training set members in said cluster, (II) an average value of the first peak among training set members in said cluster, (III) an average value of the quantity of peaks among training set members in said cluster, and (IV) an average sequence for the training set members in said cluster; and a plurality of software modules executable by the processor, the modules comprising a sequence generating module operably connected to an inductive loop sensor for receiving a vehicle signature therefrom, the vehicle signature being a response to a vehicle passing over the inductive loop sensor, and configured to convert the vehicle signature into a sequence of numbers; an input set generating module operably connected to the sequence generating module for receiving the sequence of numbers, and configured to identify peaks in the sequence and to generate an input set for the vehicle, the input set comprising the sequence, a quantity of peaks in the sequence, a location of a first peak in the sequence, and a value of the first peak; a classification module operably connected to the memory for accessing the classification library, operably connected to the input set generating module for receiving the input set, and configured to perform K-nearest neighbor (KNN) classification with the classification library on the input set thereby determining an estimated vehicle classification for the vehicle, wherein for each of the plurality of entries in the classification library, the classification module performs the KNN classification by determining a Euclidian distance between the input set and a respective entry in the classification library based on at least (i) a first difference between the quantity of peaks in the sequence and a respective quantity of peaks in the respective entry (“A”), (ii) a second difference between the location of the first peak in the sequence and a location of a first peak in the respective entry (“B ”), and (iii) a third difference between the value of the first peak in the sequence and a value of the first peak in the respective entry (“C ”); and an output module configured to output the estimated vehicle classification for the vehicle. 

Claim 2. (Previously presented) The system of claim 1, wherein the input set generating module identifies each local maximum in the sequence as a peak; the input set generating module identifies each local minimum in the sequence as a peak; and the output module records the estimated vehicle classification to the memory along with the vehicle signature and station data.  

Claim 3. (Previously presented) The system of claim 1, wherein the vehicle classification of each entry in the vehicle signature library is one of 13 Federal Highway Administration classifications; and the Euclidian distance between the input set and a respective entry in the classification library is calculated as   3Serial No. 15/955,647Attorney Docket No. 1160-0004 

    PNG
    media_image1.png
    96
    372
    media_image1.png
    Greyscale





where A, B, and C are the first difference, the second difference, and the third difference respectively, B( Wm) is an m-th number in the sequence of the input set, L( Wm) is an m-th number in the respective entry in the classification library, and Mis a total number of numbers in the sequence.  


Claim 4. (Previously presented) The system of claim 1, wherein the sequence generating module calculates wavelet coefficients for the vehicle signature and forms the sequence of numbers from a subset of the wavelet coefficients; and the output module increments a tally for a vehicle classification corresponding to the estimated vehicle classification.  

Claim 5. (Previously presented) The system of claim 4, wherein the sequence generating module uses a largest N% of the wavelet coefficients to regenerate the vehicle signature, where N is in the interval [50, 100).  

Claim 6. (Original) The system of claim 5, wherein the wavelet coefficients calculated by the sequence generating module are Haar wavelet coefficients, and the sequence has 32 numbers. 
 
Claim 7. (Previously presented) The system of claim 1, wherein the input set generating module identifies as a peak each number in the sequence where the following is logically true: [an immediately preceding number is less than said number and an immediately following number is less than said number (+,-)] OR [the immediately preceding number is less than said number and the 4Serial No. 15/955,647Attorney Docket No. 1160-0004 immediately following number is equal to said number (+,0) ] OR [the immediately preceding number is greater than said number and the immediately following number is greater than said number (-,+)] OR [the immediately preceding number is equal to said number and the immediately following number is greater than said number (0,+)] OR [the immediately preceding number is greater than said number and the immediately following number is equal to said number (-,0)] OR [the immediately preceding number is equal to said number and the immediately following number is less than said number (0,-)].  

Claim 8. (Original) The system of claim 7, wherein the input set generating module identifies the location in the sequence of the first peak as an index of a first number in the sequence identified as a peak, and identifies the value of the first peak as said first number.  

Claim 9. (Previously presented) The system of claim 1, wherein the input set generating module normalizes each number in the input set; and the output module that determines traffic performance based on the estimated vehicle classification.  
Claim 10. (Previously presented) 
The system of claim 9, wherein the classification module calculates a Euclidian distance between the input set and each of the plurality of entries in the classification library, identifies K (K a positive integer) smallest Euclidian distance entries, and determines the estimated vehicle classification based on said K entries.  

Claim 11. (Currently Amended) 
A system for generating a vehicle classification library and classifying vehicles, the system comprising: a processor; and a non-transitory computer readable memory storing a plurality of training examples, each training example being associated with a vehicle that has passed over an inductive loop sensor and each training example having a vehicle signature from said inductive loop sensor and a vehicle classification; and a plurality of software modules executable by the processor, the modules comprising a grouping module configured to group training examples having a same vehicle classification; a generating module to generate for each group a set of inputs by, for each training example in the group, (i) converting the vehicle signature into a sequence of numbers, (ii) identifying peaks in the sequence, and (iii) forming an input containing (A) a quantity of peaks in the sequence, (B) a location of a first peak in the sequence, (C) a value of the first peak, and (D) values of said sequence at select peak locations; a clustering module configured to receive the set of inputs for a group from the generating module and use K-means clustering to organize the inputs of said set into K clusters; a library module configured to create a library entry for each cluster by (i) averaging the value of the location of the first peak among the inputs in said cluster, (ii) averaging the value of the first peak among the inputs in said cluster, (iii) averaging the value of the quantity of peaks among the inputs in said cluster, and (iv) averaging the sequences corresponding to the inputs in said cluster at each position in said sequences to form an averaged sequence; a recording module to add each library entry created by the library module to the vehicle classification library and store the vehicle classification library in non-transitory computer readable the memory; and a classification module operably connected to the memory to access the vehicle classification library, configured to receive an unclassified input set for a vehicle of unknown classification, and configured to perform K-nearest neighbor (KNN) classification with the vehicle classification library on the unclassified input set thereby determining an estimated vehicle classification for the vehicle, wherein (i) the unclassified input set specifies an unclassified sequence, a quantity of peaks in the unclassified sequence, a location of a first peak in the unclassified sequence, and a value of the first peak, and (ii) for each library entry in the vehicle classification library the classification module performs the KNN classification by determining a Euclidian distance between the unclassified input set and said library entry based on at least (I) a first difference between the quantity of peaks in the unclassified sequence and a quantity of peaks in said library entry, (II) a second difference between the location of the first peak in the unclassified sequence and a location of a first peak in said library entry, (III) a third difference between the value of the first peak in the unclassified sequence and a value of the first peak in said library entry, and (IV) fourth differences between each number in the unclassified sequence and a number in a corresponding position of the averaged sequence in said library entry.
Claim 12. (Previously presented)
The system of claim 11, wherein the generating module identifies as a peak each number in the sequence where the following is logically true: [an immediately preceding number is less than said number and an immediately following number is less than said number (+,-)] OR [the immediately preceding number is less than said number and the immediately following number is equal to said number (+,0) ] OR [the immediately preceding number is greater than said number and the immediately following number is greater than said number (-,+)] 7Serial No. 15/955,647Attorney Docket No. 1160-0004 OR [the immediately preceding number is equal to said number and the immediately following number is greater than said number (0,+)] OR [the immediately preceding number is greater than said number and the immediately following number is equal to said number (-,0)] OR [the immediately preceding number is equal to said number and the immediately following number is less than said number (0,-)].  

Claim 13. (Original)
The system of claim 11 wherein, to convert the vehicle signature into the sequence, the generating module is configured to calculate wavelet coefficients for the vehicle signature and regenerate the vehicle signature using a subset of the wavelet coefficients.  

Claim 14. (Previously presented)
The system of claim 13, wherein the subset of the wavelet coefficients used are a largest N% of the wavelet coefficients, where N is in the interval [50, 100).  

Claim 15. (Original)
The system of claim 14, wherein the wavelet coefficients are Haar wavelet coefficients, and the sequence has 32 numbers.  

Claim 16. (Previously presented)
The system of claim 11, wherein the identifying peaks in the sequence by the generating module comprises identifying each local maximum in the sequence as a peak and identifying each local minimum in the sequence as a peak; and the select peak locations are a 4 or more most frequent peak locations for vehicle signatures within the group. 

Claim 17. (Previously presented) 
The system of claim 11 wherein 8Serial No. 15/955,647Attorney Docket No. 1160-0004 each group is for one Federal Highway Administration vehicle classification, and the select peak locations are a 4 or more most frequent peak locations for vehicle signatures within the group.  

Claim 18. (Previously presented)
The system of claim 11 further comprising: a sequence generating module operably connected to an inductive loop sensor for receiving an unclassified vehicle signature therefrom, and configured to convert the unclassified vehicle signature into the unclassified sequence; an unclassified input set generating module operably connected to the sequence generating module for receiving the unclassified sequence, and configured to identify peaks in the unclassified sequence and to generate the unclassified input set; and an output module configured to output the estimated vehicle classification.  

Claim 19. (Previously presented)
A method for generating a vehicle classification library and classifying vehicles, the method comprising: (I) storing a plurality of training examples in a non-transitory computer readable memory, each training example being associated with a vehicle that has passed over an inductive loop sensor and each training example having a vehicle signature from an inductive loop sensor and a vehicle classification; (II) operating one or more processors to group the training examples having a same vehicle classification; (III) for each group, further operating the one or more processors to (A) generate a set of library inputs by, for each of the training examples in the group, (i) converting the vehicle signature into a sequence; (ii) identifying peaks in the sequence, the identifying comprising 9Serial No. 15/955,647Attorney Docket No. 1160-0004 identifying each local maximum in the sequence as a peak and identifying each local minimum in the sequence as a peak;; and (iii) calculating a library input comprising a quantity of peaks in the sequence, a location of a first peak in the sequence, a value of the first peak, and values of said sequence at select peak locations; (B) cluster library inputs in the set of library inputs into Kclusters using a K-means clustering; (C) create a library entry for each cluster by (i) averaging the value of the location of the first peak among the library inputs in said cluster; (ii) averaging the value of the first peak among the library inputs in said cluster; (iii) averaging the value of the number of peaks among the library inputs in said cluster; and (iv) averaging the sequences corresponding to the library inputs in said cluster at each position in the sequences; and (D) store the library entry to a vehicle classification library in the non- transitory computer readable memory; and (IV) further operating the one or more processors to (A) receive an unclassified input set for a vehicle of unknown classification, the unclassified input set specifying an unclassified sequence, a quantity of peaks in the unclassified sequence, a location of a first peak in the unclassified sequence, and a value of the first peak; (B) perform K-nearest neighbor (KNN) classification with the vehicle classification library on the unclassified input set thereby determining an estimated vehicle classification for the vehicle, wherein for each library entry in the vehicle classification library a Euclidian distance between the unclassified input set and said 10Serial No. 15/955,647Attorney Docket No. 1160-0004 library entry is determined based on at least (i) a first difference between the quantity of peaks in the unclassified sequence and a quantity of peaks in said library entry, (ii) a second difference between the location of the first peak in the unclassified sequence and a location of a first peak in said library entry, and (iii) a third difference between the value of the first peak in the unclassified sequence and a value of the first peak in said library entry.  

Claim 20. (Previously presented)
The method of claim 19 further comprising: receiving the unclassified vehicle signature from an inductive loop sensor; storing in the non-transitory computer readable memory the unclassified signature as the unclassified sequence; and operating the one or more processors to identify the peaks in the unclassified sequence; determine a quantity of peaks in the unclassified sequence; determine the location of the first peak in the unclassified sequence; determine the value of the first peak; and store the estimated vehicle classification with the unclassified vehicle signature in the non-transient, computer-readable memory.



Allowable Subject Matter
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a system for classifying vehicles, the system comprising: …store a classification library having a plurality of entries generated from a training vehicle signature dataset, each entry in the library having (i) a vehicle classification, and (ii) for each of K clusters (I) an average value of a location of a first peak among training set members in the cluster.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“a classification module operably connected to the memory for accessing the classification library, operably connected to the input set generating module for receiving the input set, and configured to perform K-nearest neighbor (KNN) classification with the classification library on the input set thereby determining an estimated vehicle classification for the vehicle, wherein for each of the plurality of entries in the classification library, the classification module performs the KNN classification by determining a Euclidian distance between the input set and a respective entry in the classification library based on at least (i) a first difference between the quantity of peaks in the sequence and a respective quantity of peaks in the respective entry (“A”), (ii) a second difference between the location of the first peak in the sequence and a location of a first peak in the respective entry (“B ”), and (iii) a third difference between the value of the first peak in the sequence and a value of the first peak in the respective entry (“C ”);”

Independent claim 11 is directed to a method, comprising: accessing a first neural network, the first neural network being associated with a first dataPage 7 type; accessing a second neural network, the second neural network being associated with a second data type different from the first data type; providing, as input, first training data to the second neural network; selecting a first layer, the first layer being a hidden layer of the second neural network.
None of the prior arts, either alone or in combination, teaches the limitations of claim 11, particularly: 
“a classification module operably connected to the memory for accessing the classification library, operably connected to the input set generating module for receiving the input set, and configured to perform K-nearest neighbor (KNN) classification with the classification library on the input set thereby determining an estimated vehicle classification for the vehicle, wherein for each of the plurality of entries in the classification library, the classification module performs the KNN classification by determining a Euclidian distance between the input set and a respective entry in the classification library based on at least (i) a first difference between the quantity of peaks in the sequence and a respective quantity of peaks in the respective entry (“A”), (ii) a second difference between the location of the first peak in the sequence and a location of a first peak in the respective entry (“B ”), and (iii) a third difference between the value of the first peak in the sequence and a value of the first peak in the respective entry (“C ”);”

Independent claim 19 is directed to a method for generating a vehicle classification library and classifying vehicles, the method comprising: (I) storing a plurality of training examples in a non-transitory computer readable memory, each training example being associated with a vehicle that has passed over an inductive loop sensor and each training example having a vehicle signature from an inductive loop sensor and a vehicle classification.
None of the prior arts, either alone or in combination, teaches the limitations of claim 19, particularly: 
“(B) perform K-nearest neighbor (KNN) classification with the vehicle classification library on the unclassified input set thereby determining an estimated vehicle classification for the vehicle, wherein for each library entry in the vehicle classification library a Euclidian distance between the unclassified input set and said 10Serial No. 15/955,647Attorney Docket No. 1160-0004 library entry is determined based on at least (i) a first difference between the quantity of peaks in the unclassified sequence and a quantity of peaks in said library entry, (ii) a second difference between the location of the first peak in the unclassified sequence and a location of a first peak in said library entry, and (iii) a third difference between the value of the first peak in the unclassified sequence and a value of the first peak in said library entry.”

The closest prior art of record are the following:
Sanchez et al. (“Vehicle Re-Identification using Wireless Magnetic Sensors: Algorithm Revision, Modifications and Performance Analysis”) teaches a vehicle re-identification method based on matching vehicle signatures obtained from wireless magnetic sensors was studied on a single lane loop on-ramp.
Shin-Ting et al. (“Wavelet–k Nearest Neighbor Vehicle Classification Approach with Inductive Loop Signatures”) teaches vehicle classification algorithm with inductive loop signature technology which uses Haar wavelet to transform and reconstruct inductive vehicle signatures. 
Ma et al. (“A Wireless Accelerometer-Based Automatic Vehicle Classification Prototype System”) teaches a prototype axle count and spacing AVC system using wireless accelerometers and magnetometers.
Senara (“AN AUTOMATED BUILDING EXTRACTION MODEL USING FUZZY K-NN CLASSIFIER FROM MONOCULAR AERIAL IMAGES”) teaches fuzzy k-Nearest Neighbor classification method is used to extract the buildings by using color information.
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1 and 11, which includes the features: 
“a classification module operably connected to the memory for accessing the classification library, operably connected to the input set generating module for receiving the input set, and configured to perform K-nearest neighbor (KNN) classification with the classification library on the input set thereby determining an estimated vehicle classification for the vehicle, wherein for each of the plurality of entries in the classification library, the classification module performs the KNN classification by determining a Euclidian distance between the input set and a respective entry in the classification library based on at least (i) a first difference between the quantity of peaks in the sequence and a respective quantity of peaks in the respective entry (“A”), (ii) a second difference between the location of the first peak in the sequence and a location of a first peak in the respective entry (“B ”), and (iii) a third difference between the value of the first peak in the sequence and a value of the first peak in the respective entry (“C ”);”
Dependent claims 2-10 are allowed for dependency of independent claim 1. 
Dependent claims 12-18 are allowed for dependency of independent claim 11. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 20 which includes the features: 
“(B) perform K-nearest neighbor (KNN) classification with the vehicle classification library on the unclassified input set thereby determining an estimated vehicle classification for the vehicle, wherein for each library entry in the vehicle classification library a Euclidian distance between the unclassified input set and said 10Serial No. 15/955,647Attorney Docket No. 1160-0004 library entry is determined based on at least (i) a first difference between the quantity of peaks in the unclassified sequence and a quantity of peaks in said library entry, (ii) a second difference between the location of the first peak in the unclassified sequence and a location of a first peak in said library entry, and (iii) a third difference between the value of the first peak in the unclassified sequence and a value of the first peak in said library entry.”
Dependent claims 20 is allowed for dependency of independent claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126